ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6754


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KELVIN JEROD HOLMAN, a/k/a J-Five,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:04-cr-00964-MBS-2)


Submitted: April 22, 2020                                         Decided: May 4, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Kelvin Jerod Holman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Jerod Holman petitions this court for panel rehearing of our decision

affirming the district court’s denial of relief on his motion for a sentence reduction pursuant

to section 404 of the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222. See United States v. Holman, 783 F. App’x 289 (4th Cir. 2019). In

light of our decisions in United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019), and United

States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), we grant Holman’s petition for panel

rehearing, vacate the district court’s order, and remand for consideration on the merits. *

We express no opinion on the ultimate disposition of Holman’s First Step Act motion. See

Gravatt, 953 F.3d at 264.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              VACATED AND REMANDED




       *
      The district court did not have the benefit of Wirsing and Gravatt when it decided
Holman’s case.

                                              2